Exhibit 10.1

 

  

COMPOSITE FORM OF CHANGE IN

CONTROL AGREEMENT FOR MESSRS.

CHANEY, HAIRSTON, ACHARY &

LOPER

CHANGE IN CONTROL EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of the          day of             , 20        , by
and between HANCOCK HOLDING COMPANY, a corporation organized and existing under
the laws of the State of Mississippi (“HHC”) and                 (“Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is employed by HHC or one of its Subsidiaries (HHC and
its Subsidiaries are herein referred to, collectively, as the “Company”) in a
top executive or key management position having significant authority and
responsibility and has made and is expected to make significant contributions to
the profitability, growth and financial strength of the Company; and

WHEREAS, HHC, on behalf of itself, its shareholders and its Subsidiaries, wishes
to attract and retain well-qualified executives and key personnel and to assure
itself of the continuity of its management; and

WHEREAS, HHC recognizes that Executive is a valuable resource and, in the event
of a Change in Control (as hereinafter defined) of HHC, HHC desires to assure
itself of Executive’s employment, continued loyalty and services or, in the
event Executive is terminated or Executive’s position with the Company is
adversely affected as a result thereof, to assure Executive of adequate
severance; and

WHEREAS, in the event of a Change in Control of HHC, HHC desires to assure, as
much as possible, that its management team remains intact for a period of time
after the Change in Control in order to assure a smooth transition and to
increase the value of its franchise to its shareholders; and

WHEREAS, HHC and Executive are parties to that certain amended and restated
Change of Control Employment Agreement, dated effective        , 20        ,
(the “Prior Change in Control Agreement”); and

WHEREAS, HHC and Executive entered into the Prior Change in Control Agreement to
insure that Executive is not practically disabled from discharging his duties
upon a Change in Control (as defined hereinafter); and

WHEREAS, the terms of the Prior Change in Control Agreement are superseded by
this Agreement.

 

HHC:                             

Executive:                             



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Term and Operation of Agreement.

(a) This Agreement shall be effective and binding as of the date of its
execution as first noted above (the “Effective Date”) and this Agreement shall
continue in effect until December 31, 2015 (the “Term”). Thereafter, this
Agreement will automatically renew on January 1st of each year for successive
one-year terms unless not later than October 31st preceding the upcoming renewal
date, either HHC or Executive gives the other written notice terminating this
Agreement at the end of the current term. Notwithstanding the preceding, this
Agreement shall earlier terminate, automatically, upon Executive’s termination
of employment with the Company prior to the end of the Term of this Agreement or
any renewal thereof. In such event, all obligations of either party under this
Agreement shall terminate except as otherwise specifically provided herein.

(b) Although this Agreement shall become effective and binding as of the
Effective Date noted in Section 1(a) above, this Agreement shall not be
effective and binding as an Employment Agreement and the provisions of Sections
2, 3, and 4 of this Agreement shall not be operative unless and until there
shall have occurred a Change in Control (as hereinafter defined) during the Term
as defined in Section 1(a) or any renewal thereof.

(c) HHC and Executive acknowledge and agree that Executive’s employment by the
Company is at will and that Executive may resign from employment with the
Company at any time, whether before or after this Agreement becomes effective as
an Employment Agreement and whether before or after the occurrence of a Change
in Control. Executive further acknowledges and agrees that Executive’s
employment is at the pleasure of the Board of Directors (or, to the extent so
delegated by such Board of Directors, the Chief Executive Officer) of HHC or the
Subsidiary by which Executive is employed and that Executive may be removed at
any time by such Board of Directors (or, to the extent so delegated by such
Board of Directors, the Chief Executive Officer).

 

2. Employment.

Upon the occurrence of a Change in Control of HHC, and subject to the terms and
conditions of this Agreement, HHC hereby agrees to continue Executive in the
employ of the Company, and Executive hereby agrees to remain in the employ of
the Company, for the Employment Period (as hereinafter defined) provided
Executive is employed by HHC or a Subsidiary thereof on the day immediately
preceding the Closing Date (as hereinafter defined) with respect to the Change
in Control. It is hereby acknowledged and agreed between the parties that, as
provided in Section 1(c) above, this Agreement shall not operate to ensure
employment, and further, as provided in Section 1(b) above, this Agreement shall
not constitute an

 

HHC:                             

Executive:                             

 

- 2 -



--------------------------------------------------------------------------------

employment agreement unless and until a Change in Control, as defined herein,
occurs, and, in the event of a Change in Control, shall operate as an employment
agreement only for the Employment Period.

 

3. Position and Duties.

(a) During the Employment Period, Executive shall hold such position and
exercise such authority and perform such duties as are commensurate with the
position held and authority being exercised and duties being performed by
Executive immediately prior to the Closing Date. Such services shall be
performed at the location where Executive was employed immediately prior to the
Closing Date or at such other location as HHC or the Subsidiary by which
Executive is employed may reasonably require within a thirty-five (35) mile
radius of such location, unless Executive agrees to employment at another
location. The position, authority and duties of Executive shall not be deemed to
be commensurate with Executive’s previous position, authority or duties unless,
after such Change in Control and throughout the Employment Period, Executive’s
position, authority and duties are at least commensurate in all material
respects with those held and exercised by and assigned to Executive by HHC or
the Subsidiary by which Executive was employed immediately prior to the Closing
Date.

(b) Excluding periods of vacation and sick leave to which Executive shall be
entitled on the same terms and conditions as other executives and key employees
in commensurate positions and with commensurate duties, Executive agrees that,
during the Employment Period, Executive shall devote his or her full business
time and attention to Executive’s responsibilities as described herein and shall
perform such duties and responsibilities faithfully and efficiently.
Notwithstanding the foregoing, Executive may engage in such outside
professional, civic, charitable and personal activities as are permitted by
HHC’s policies and which do not materially interfere with the performance of
Executive’s duties and responsibilities under this Agreement.

 

4. Compensation and Benefits During Employment Period.

During the Employment Period, Executive shall receive the following compensation
and benefits:

(a) An annual base salary which is not less than his or her annual base salary
immediately prior to the Closing Date. During the Employment Period, Executive’s
annual base salary shall be reviewed at least annually and shall be increased
from time to time consistent with increases in annual base salary awarded in the
ordinary course of business to other executives and key employees of the
Company. Any increase in annual base salary shall not limit or reduce any other
obligation to Executive under this Agreement. Executive’s annual base salary
shall not be reduced during the Employment Period without Executive’s consent.

(b) An Employment Period Bonus (as hereinafter defined). The Employment Period
Bonus shall be payable within sixty (60) days after the end of each fiscal year.

 

HHC:                             

Executive:                             

 

- 3 -



--------------------------------------------------------------------------------

(c) Notwithstanding anything in Section 4(b) above to the contrary, however,
Executive shall not be entitled to an Employment Period Bonus with respect to
any year for which no bonuses have been or will be paid to any officer eligible
to receive a bonus from the Company. It is expressly understood and agreed by
the parties hereto that any bonus, regardless of when paid, that is paid to any
officer of the Company that relates to a year to which an Employment Period
Bonus is otherwise required to be paid, shall require the payment of an
Employment Period Bonus to Executive.

(d) Executive shall be eligible to participate in and to continue existing
participation in any and all incentive (cash and/or non-cash) compensation plans
of the Company on the same terms and conditions as other executives and key
employees of the Company.

(e) Executive shall be entitled to participate in salaried employee benefit
plans of the Company and receive perquisites on the same terms and conditions as
other executives and key employees of the Company.

(f) Executive shall be entitled to continue to participate in and accrue
credited service for retirement benefits and receive retirement benefits under
and pursuant to the terms of any qualified retirement plan of the Company or
supplemental executive retirement plan of the Company in effect on the Closing
Date, and/or to participate in any successor plan or other qualified retirement
plan or supplemental executive retirement plan adopted after the Closing Date,
on the same terms and conditions as other executives and key employees.

 

5. Severance Benefits.

(a) If, at any time on or after the Closing Date of a Change in Control and
prior to the expiration of the Employment Period, Executive is involuntarily
terminated, other than for Cause; terminates service with the Company as a
result of Executive’s Disability; or resigns his or her position for Good
Reason, HHC or the Subsidiary by which Executive is employed shall pay Executive
the following benefits:

(i) A lump-sum severance amount equal to [            ]1 times Executive’s Base
Compensation and Average Annual Bonus. Said payment shall be in addition to his
accrued, but unpaid annual salary and benefits through the date of termination.
Said severance amount shall be paid in a lump-sum, subject to Section 5(d),
within 90 days following Executive’s termination.

(ii) As an additional severance benefit, HHC will provide Executive with
[            ]2 months, beginning with the month immediately following the month
in

 

1  Three (3) for Messrs. Chaney and Hairston; Two (2) for Messrs. Achary and
Loper

2  36 for Messrs. Chaney and Hairston; 24 for Messrs. Achary and Loper

 

HHC:                             

Executive:                             

 

- 4 -



--------------------------------------------------------------------------------

which the effective date of the Change in Control occurs, (the “Coverage
Period”) of continued coverage under HHC’s group health plan covering its
executive associates, as the same may be amended from time to time, at the level
of benefits (whether single or family coverage) previously elected by and in
effect with respect to Executive immediately before the termination of
Executive’s employment. HHC shall continue to pay the premiums for said coverage
during the Coverage Period to the same extent and in the same percentage as HHC
pays premiums for similarly situated active executives participating in the
group health plan. Notwithstanding this provision, however, coverage under HHC’s
group health plan shall cease upon Executive becoming eligible for coverage
under a group health plan of another employer providing substantially similar
benefits prior to the end of the Coverage Period. For this purpose, Executive
will be deemed to be eligible for coverage under another employer’s group health
plan when Executive has met the eligibility requirements for coverage under such
plan and completed any waiting period, whether or not Executive elects to
participate in such coverage. Executive shall be responsible for notifying HHC
of Executive’s eligibility for coverage under another employer’s plan during the
Coverage Period; and, in the event of failure to notify HHC of such eligibility,
shall be liable to reimburse HHC for any premiums paid on behalf of Executive
after the date of such eligibility. Coverage under the HHC group health plan
shall also cease in the event of a breach of any of the covenants under
Section 6 of this Agreement during the Coverage Period.

(iii) Executive shall fully vest in and become entitled to payment of all
incentive compensation, whether cash-based or stock-based, and other stock-based
equity compensation under HHC’s Long Term Incentive Plan, and the award
agreements thereunder, or any other incentive or other plan or agreement with
the Company (“Incentive Plan or Agreement”). Notwithstanding the preceding, in
the event the incentive compensation to be paid under any such Incentive Plan or
Agreement is to be determined based on the level of achievement of performance
or production goals and the period for which such achievement is to be measured
(the “Performance Period”) has not expired as of the date of Executive’s
termination, Executive shall be entitled to a pro rata portion of the incentive
compensation based on Executive’s actual performance for the portion of the
Performance Period ending on the date of Executive’s termination as compared to
the prorated performance or production goals. In determining such pro rata
amount, only full months completed during the Performance Period shall be taken
into consideration and any partial month shall be disregarded. The payment of
benefits pursuant to this Section shall be made in a lump-sum simultaneously
with the payment of the lump-sum severance amount pursuant to Section 5(a)(i),
notwithstanding the payment provisions of the Incentive Plan or Agreement.
However, if any Incentive Plan or Agreement under which Executive is entitled to
benefits contains provisions specifically providing for the acceleration of
vesting in connection with a Change in Control, the provisions thereof shall
control in lieu of this Section 5(a)(iii) and Executive shall vest in and become
entitled to payment of all equity awards and/or incentive compensation

 

HHC:                             

Executive:                             

 

- 5 -



--------------------------------------------------------------------------------

thereunder in accordance with the terms and conditions of the respective
Incentive Plans and Agreements.

Notwithstanding the preceding, or any other provisions of this Agreement or of
any Incentive Plan or Agreement, in the event the surviving entity in a Change
in Control does not assume the Company’s obligations under any such Incentive
Plan or Agreement or convert Executive’s rights under such Incentive Plan or
Agreement into equivalent rights to equity in the surviving entity in connection
with such Change in Control, the Board of Directors may, in its discretion,
provide that Executive’s benefits under such Incentive Plan or Agreement will
become one hundred percent (100%) vested immediately upon such Change in Control
whether or not Executive terminates service with the Company. In such event, all
benefits under such Incentive Plan or Agreement shall be paid in a lump-sum,
subject to Section 5(d), within 90 days following Executive’s termination.

(b) In the event Executive’s employment with the Company is terminated on or
after the Closing Date and prior to the expiration of the Employment Period for
any reason other than as provided in 5(a) above, Executive shall be entitled to
and HHC or the Subsidiary by which Executive is employed shall pay to Executive
only his annual base salary through the date of termination not theretofore
paid, and any other benefits accrued but unpaid through the date of termination.

(c) Notwithstanding anything to the contrary in this Agreement, no severance
payments or benefits to be paid or provided to Executive, if any, pursuant to
the Agreement that are considered deferred compensation not exempt under
Section 409A of the Code will be paid or otherwise provided until Executive has
a “separation from service” within the meaning of Section 409A of the Code. For
purposes of this Agreement, any reference to “termination of service” or
“termination” or any similar term shall be construed to mean a “separation of
service” within the meaning of Section 409A of the Code. Similarly, no severance
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A of the Code pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A of the Code.

(d) To the extent required by Section 409A of the Code, if any amount
constituting non-exempt deferred compensation under Section 409A of the Code is
or becomes payable to Executive at a time in which Executive is a “specified
employee” as defined in Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-1(i), solely as a result of Executive’s termination of
employment with the Company, payment of such amount shall be delayed until the
first business day after the six-month anniversary of the date of such
termination of employment. Whether or not Executive is a specified employee and
whether or not the payment is required to be delayed for such six-month period
shall be determined by HHC in accordance with the provisions of Treasury
Regulation Section 1.409A-1(i).

 

HHC:                             

Executive:                             

 

- 6 -



--------------------------------------------------------------------------------

(e) Notwithstanding anything in this Section 5 to the contrary, in the event any
severance or other benefits provided to or for the benefit of Executive pursuant
to this Agreement, together with any payments or benefits under any other
agreement, benefit, plan or policy of HHC and/or a Subsidiary thereof to which
Executive is entitled (this Agreement and such other agreements, benefits, plans
or policies collectively being referred to herein as the “Change in Control
Arrangements”) constitute “parachute payments” within the meaning of
Section 280G(b)(2) of the Code (the “Change in Control Payments”) that would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), HHC will provide Executive with a computation of:

(i) the maximum amount of Change in Control Payments that could be made under
all the Change in Control Arrangements, without the imposition of Excise Tax
(the “Reduced Amount”);

(ii) the value of all Change in Control Payments that could be made pursuant to
the terms of all the Change in Control Arrangements (the “Unreduced Amount”);

(iii) the dollar amount of Excise Tax which Executive would become obligated to
pay pursuant to Section 4999 of the Code as a result of the receipt of the
Unreduced Amount; and

(iv) the net value of the Unreduced Amount after reduction by (a) the amount of
the Excise Tax, (b) the estimated income taxes payable by Executive on the
difference between the Reduced Amount and the Unreduced Amount, assuming that
Executive is paying the highest marginal tax rate for state, local and federal
income taxes, and (c) the estimated hospital insurance taxes payable by
Executive on the difference between the Reduced Amount and the Unreduced Amount
based on the hospital insurance tax rate under Section 3101(b) of the Code (the
“Net Change in Control Amount”).

If the Reduced Amount is greater than the Net Change in Control Amount, the
Executive shall be entitled to receive or commence to receive payments equal to
the Reduced Amount. If the Net Change in Control Amount is greater than the
Reduced Amount, Executive shall be entitled to receive or commence to receive
the Unreduced Amount. If Executive receives the Unreduced Amount, Executive
shall be solely responsible for the payment of Excise Tax due from Executive and
attributable to such Unreduced Amount with no right of additional payment from
HHC as reimbursement for such taxes. The computation required under this Section
shall be made in writing by HHC’s tax counsel and/or independent public
accounting firm, and HHC shall bear all costs incurred with the calculation
under this Section. For purposes of making the calculations under this Section,
HHC’s tax counsel and/or independent public accounting firm may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the applications of Sections
280G and 4999 of the Code. HHC and Executive shall furnish such information and
documents as tax counsel and/or the independent public accounting firm may
reasonably request in order to make a

 

HHC:                             

Executive:                             

 

- 7 -



--------------------------------------------------------------------------------

determination and the computations contemplated under this Section. Computations
under this Section may be reviewed by tax counsel and/or independent accountants
of Executive’s choice and at the Executive’s sole expense. In the event of a
disagreement between HHC and Executive regarding the computations under this
Section, such dispute shall be settled by a separate tax counsel and/or
independent public accountant (the “Auditor”) agreed to by HHC and Executive who
shall review and recalculate the amounts under this Section and whose costs and
expenses shall be borne equally by HHC and Executive. The determination by such
Auditor shall be conclusive and binding upon HHC and Executive.

(f) To the extent any reimbursement or in-kind benefits provided to Executive
pursuant to this Agreement are subject to Section 409A of the Code, including
without limitation any health plan benefit subject to Section 409A of the Code,
then in accordance with Section 409A of the Code (i) the amount of the expenses
eligible for reimbursement or in-kind benefits provided during Executive’s
taxable year shall not affect the expense eligible for reimbursement or in-kind
benefits provided in any other taxable year; (ii) the reimbursement must be made
on or before the last day of the Executive’s taxable year following the taxable
year in which the expense was incurred; and (iii) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

(g) Notwithstanding anything in this Section 5 to the contrary, the parties
hereto acknowledge and agree that, upon their mutual consent, they may modify or
amend the provisions hereof or terminate this Agreement at any time before or
after the Closing Date. In the event of a termination of this Agreement, the
provisions hereof shall thereafter have no further force or effect. No such
modification, amendment or termination of this Agreement, however, shall be made
which shall have the effect of causing any provision hereof or any payment
hereunder to violate or result in immediate taxation to Executive under
Section 409A of the Code and any such attempted modification, amendment or
termination shall be void and of no effect.

 

6. Executive’s Covenants

Executive agrees that during Executive’s employment by the Company and for a
period of two (2) years thereafter (the “Restrictive Period”) Executive shall
comply with the restrictive covenants set forth in this Section 6. Executive’s
receipt of the severance pay and benefits under Section 5 of this Agreement is
conditioned upon Executive’s compliance with these covenants while employed by
the Company and through the payment date of the lump-sum severance amount as set
forth in Section 5(a)(i). Additionally, any rights to coverage under the HHC
group health plan pursuant to Section 5(a)(ii) shall terminate in the event of a
breach of one or more of the covenants contained herein during the Coverage
Period.

(a) Executive will not, without the prior written consent of HHC, (i) divert or
attempt to divert from HHC or any Subsidiary any business by influencing or
attempting to influence or soliciting or attempting to solicit any customers of
HHC or a Subsidiary or affiliate (or any

 

HHC:                             

Executive:                             

 

- 8 -



--------------------------------------------------------------------------------

particular customer with whom HHC or any Subsidiary or affiliates had business
contacts in the one-year period immediately preceding Executive’s termination of
employment or with whom Executive may have dealt at any time during his
employment by the Company; (ii) recruit, solicit, hire, attempt to hire, or
assist any other person to hire any employee of HHC or a Subsidiary or affiliate
or any person who was an employee of any of the foregoing in the six (6) months
preceding Executive’s termination of employment, or solicit or encourage any
employee of any of the foregoing to terminate employment; or (iii) otherwise
assist any person in any way to do, or attempt to do, anything prohibited by the
foregoing.

(b) Executive will not disclose or permit the disclosure of any confidential
information to any person other than an employee of the Company or an individual
engaged by the Company to render professional services to the Company under
circumstances that require such person to maintain the confidentiality of such
information, except as such disclosure may be required by law. For purposes of
this Agreement “confidential information” shall include but not be limited to
trade secrets, customer lists, operational methods, marketing plans or
strategies, business acquisition or disposition plans, personnel or employment
plans, financial budgets and forecasts and technical processes, except for
information that (i) was or becomes generally available to the public other than
as a result of disclosure by Executive and/or (ii) was or becomes available to
Executive on a non-confidential basis from a source other than the Company.
Executive acknowledges and agrees that any and all non-public information
regarding the Company and its customer is confidential and the unauthorized
disclosures of such information will result in irreparable harm to the Company.

(c) Executive agrees that Executive will not at any time make, publish or
communication (whether orally or in writing) to any person or entity or in any
public forum any defamatory or disparaging remarks, comments or statements
concerning HHC or a Subsidiary or its businesses, or any of its employees,
officers, members of its Board of Directors and existing and prospective
customers, investors and associated third parties.

 

7. Definitions.

The following definitions shall apply to this Agreement:

(a) “Average Annual Bonus” shall mean for purposes of Section 5, the average
bonus paid to Executive for the three fiscal years (or such fewer years as
Executive has been employed by the Company) immediately preceding the date of
Executive’s termination.

(b) “Base Compensation” shall mean for purposes of Section 5 Executive’s base
salary paid during the twelve (12) months immediately preceding the date of
Executive’s termination under Section 5.

 

HHC:                             

Executive:                             

 

- 9 -



--------------------------------------------------------------------------------

(c) “Cause” shall mean a material breach by Executive of Executive’s obligations
under Section 3 or of Executive’s covenants under Section 6 of this Agreement or
any failure or refusal to perform the material duties associated with
Executive’s position.

(d) “Change in Control” shall be deemed to have occurred upon the happening of
any of the following events as to HHC:

(i) The acquisition by any one person or by more than one person acting as a
group, of ownership of stock that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of HHC;

(ii) The acquisition by any one person, or by more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of ownership of stock possessing fifty percent (50%) or more of the
total voting power of the stock of HHC;

(iii) The replacement during any twelve-month period of a majority of the
members of the Board of HHC by directors whose appointment or election is not
endorsed by a majority of the members of such Board before the date of such
appointment or election; or

(iv) The acquisition by any one person, or more than one person acting as a
group, during the twelve-month period ending on the date of the most recent
acquisition, of assets of HHC having a total gross fair market value of more
than fifty percent (50%) of the total gross fair market value of all of the
assets of HHC immediately prior to such acquisition or acquisitions.

For purposes of the above, “persons acting as a group” shall have the meaning as
in Treasury Regulations Section 1.409A-3(i)(5)(v)(B).

It is intended that the definition of Change in Control contained herein shall
be the same as a change of ownership of a corporation, a change in the effective
control of a corporation and/or a change in the ownership of a substantial
portion of a corporation’s assets as reflected in Treasury Regulations
Section 1.409A-3(i)(5), as modified by the substitution of the higher percentage
requirement in items (ii) and (iv) above; and all questions or determinations in
connection with any such Change in Control shall be construed and interpreted in
accordance with the provisions of such Regulations. This definition of Change in
Control shall be applicable only for purposes of determining Executive’s rights
under this Agreement which become applicable in the event of such a Change in
Control and for no other purpose.

 

HHC:                             

Executive:                             

 

- 10 -



--------------------------------------------------------------------------------

(e) “Disability” shall mean circumstances that qualify Executive for long-term
disability benefits under the Company’s Long-Term Disability Plan as in effect
immediately prior to the Change in Control.

(f) “Closing Date” shall mean the date on which a Change in Control occurs.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control occurs and if Executive’s employment with the Company is terminated
prior to the date on which the Change in Control occurs, and if it is reasonably
demonstrated by Executive that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (ii) otherwise arose in connection with or in anticipated
of a Change in Control, then for all purposes of this Agreement the “Closing
Date” shall mean the date immediately prior to the date of such termination of
employment.

(g) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(h) “Employment Period Bonus” shall mean a bonus (either pursuant to a bonus or
incentive plan or program of the Company or otherwise) in cash at least equal to
the product of the average of the bonus payout ratio for the three years (or
such shorter period as Executive has been employed by the Company) immediately
preceding the Closing Date (expressed as a fraction) times the target bonus
established by the Company for the year in question. For purposes of this
definition, the parties acknowledge and agree that the bonus payout ratio is the
percentage of Executive’s target bonus for the year(s) in question which was
actually awarded to Executive in the year(s) in question.

(i) “Employment Period” shall mean the period commencing on the Closing Date of
the Change in Control and ending on the last day of the month that is two
(2) years after the Closing Date.

(j) “Good Reason” shall mean any of the following occurring without Executive’s
consent:

(i) a material diminution in Executive’s position, authority, duties or
responsibilities from those which Executive held immediately prior to the
Closing Date of the Change in Control;

(ii) requiring Executive to be based at any office which is a material change
from the geographic location of the office at which Executive was employed
immediately prior to the Change in Control; provided, however, that any such
relocation request shall not be considered a material change if such relocation
is within a thirty-five (35) mile radius of the office at which Executive was
based immediately prior to the Closing Date of a Change in Control;

 

HHC:                             

Executive:                             

 

- 11 -



--------------------------------------------------------------------------------

(iii) a material diminution in the budget over which Executive retains
authority;

(iv) a material diminution in Executive’s annual base salary; or

(v) any other action or inaction that constitutes a material breach by the
Company of any agreement, including this Agreement, pursuant to which Executive
performs services for the Company.

Notwithstanding the preceding, however, none of such actions shall constitute
“Good Reason” unless (1) Executive provides the Company notice of the existence
of such condition within ninety (90) days of the initial existence thereof
specifically identifying the acts or omissions constituting the grounds for Good
Reason and a period of at least thirty (30) days following such notice within
which to remedy such condition and (2) Executive’s termination occurs within the
two-year period following the initial existence of such condition.

(k) Subsidiary(ies) shall mean any corporation that is directly or indirectly,
through one or more intermediaries, controlled by HHC.

 

8. Liability of HHC: Regulatory Restrictions.

The parties recognize that the enforceability of employment contracts with banks
are subject to some uncertainty and that banks and their bank holding companies
are subject to regulatory restrictions that change from time to time. As a
result, Executive may be prevented from obtaining or enforcing any or all of his
or her rights hereunder from HHC. Nothing herein shall require HHC or a
Subsidiary thereof to perform any obligation hereunder if such performance is
prohibited or limited by applicable law or regulation, as determined in a
proceeding or adjudication by a court, tribunal, or regulatory agency having
authority to so determine, which determination is final and subject to no
further appeals. The parties further acknowledge and agree that it is the intent
of this Agreement that it be enforced to the fullest degree permitted by law and
regulation.

 

9. Notices.

All notices and other communications provided for by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
mailed by United States Certified Mail, return receipt requested, postage
prepaid, addressed as follows:

 

  If to Executive:                            

 

          

 

          

 

     

 

HHC:                             

Executive:                             

 

- 12 -



--------------------------------------------------------------------------------

If to HHC:

Hancock Holding Company

P. O. Box 4019

Gulfport, MS 39502-4019

Attention: Chief Human Resources Officer

or to such other addresses any party may have furnished to the other in writing
in accordance with this Agreement. Notices and other communications hereunder to
a Subsidiary shall be addressed to such Subsidiary’s principal place of business
addressed to the President thereof, unless another address has been furnished
for such purpose under the provisions of this Section.

 

10. 409A Compliance.

Notwithstanding any other provision in this Agreement, HHC and Executive intend
for this Agreement to comply in all respects with the provisions of Section 409A
of the Code and Treasury Regulations and other guidance issued thereunder. Each
provision and term of this Agreement should be interpreted accordingly. If any
provision or term of this Agreement would be prohibited by or be inconsistent
with Section 409A of the Code, then such provision shall be deemed to be
conformed to comply with Section 409A of the Code or, if it is not possible to
conform the provision to comply with Section 409A, such provision shall be null
and void to the extent, and only to the extent, required for this Agreement to
be in compliance with Section 409A of the Code without affecting the remainder
of this Agreement.

 

11. Governing Law.

The provisions of this Agreement shall be interpreted and construed in
accordance with, and enforcement may be made under, the laws of the State of
Mississippi.

 

12. Successors and Assigns.

(a) The Agreement is personal to Executive and, without the prior written
consent of HHC, shall not be assignable by Executive. This Agreement shall inure
to the benefit of and be enforceable by Executive’s legal representative.

(b) This Agreement shall be binding upon and inure to the benefit of HHC and its
successors and assigns.

 

13. Severability.

If any provision or portion of this Agreement shall be determined to be invalid
or unenforceable for any reason, the remaining provisions of this Agreement
shall be unaffected thereby and shall remain in full force and effect to the
fullest extent permitted by applicable law.

 

HHC:                             

Executive:                             

 

- 13 -



--------------------------------------------------------------------------------

14. Entire Agreement; Amendment.

This Agreement sets forth the entire Agreement of the parties hereto and
supersedes all prior agreements, understandings and covenants with respect to
the subject matter hereof. Except as provided in Section 1, this Agreement may
be amended or terminated only by mutual agreement of the parties in writing.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

HANCOCK HOLDING COMPANY By:     Title    

EXECUTIVE

 

Print Name:                                        
                                       

 

- 14 -